Exhibit 10.1

LRAD CORPORATION

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is effective as of [—] by and
between LRAD Corporation, a Delaware corporation (the “Company”), and [—]
(“Indemnitee”).

RECITALS

A. The Company recognizes the difficulty in obtaining liability insurance for
its directors, officers, employees, controlling persons, fiduciaries and other
agents and affiliates, the significant cost of such insurance and the general
limitations in the coverage of such insurance.

B. The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

C. The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to serve or continue to serve or be
associated with the Company in such capacities without additional protection.

D. The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (b) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.

E. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.

AGREEMENT

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Certain Definitions.

(a) “Claim” shall mean with respect to a Covered Event (as defined below): any
threatened, asserted, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any hearing, inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other.

(b) References to the “Company” shall include, in addition to LRAD Corporation,
any constituent corporation (including any constituent of a constituent) subject
to a consolidation or merger to which LRAD Corporation (or any of its wholly
owned subsidiaries) is a party, which, if its separate existence had continued,
would have had power and authority to indemnify its directors, officers,
employees, agents or fiduciaries, so that if Indemnitee is or was a director,
officer, employee, agent or fiduciary of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, employee benefit plan, trust or other enterprise, Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.

(c) “Covered Event” shall mean any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any subsidiary of the Company, direct or indirect, or is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity.



--------------------------------------------------------------------------------

(d) “Expense Advance” shall mean a payment to Indemnitee for Expenses pursuant
to Section 3 hereof, in advance of the settlement of or final judgment in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation, which constitutes a Claim.

(e) “Expenses” shall mean any and all direct and indirect costs, losses, claims,
damages, fees, expenses and liabilities, joint or several (including reasonable
attorneys’ fees and all other costs, expenses and obligations reasonably
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld),
actually and reasonably incurred, in respect of any Claim and any federal,
state, local or foreign taxes imposed on the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement.

(f) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for the Company or Indemnitee within the last
three (3) years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

(g) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

(h) “Reviewing Party” shall mean, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors in accordance with applicable
law to review the Company’s obligations hereunder and under applicable law,
which may include a member or members of the Company’s Board of Directors,
Independent Legal Counsel or any other person or body not a party to the
particular Claim for which Indemnitee is seeking indemnification, exoneration or
hold harmless rights.

(i) “Section” refers to a section of this Agreement unless otherwise indicated.

2. Indemnification.

(a) Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall indemnify, exonerate or hold harmless Indemnitee for
Expenses to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Claim (whether by reason
of or arising in part out of a Covered Event), including all interest,
assessments and other charges incurred in connection with or in respect of such
Expenses.

(b) Review of Indemnification Obligations. Notwithstanding the foregoing, in the
event any Reviewing Party shall have determined (in a written opinion, in any
case in which Independent Legal Counsel is the Reviewing Party) that Indemnitee
is not entitled to be indemnified, exonerated or held harmless hereunder under
applicable law, (i) the Company shall have no further obligation under
Section 2(a) to make any payments to Indemnitee not made prior to such
determination by such Reviewing Party and (ii) the Company shall be entitled to
be reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
Expenses theretofore paid in indemnifying, exonerating or holding harmless
Indemnitee (within thirty (30) days after such determination); provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee is entitled to be indemnified, exonerated or held harmless hereunder
under applicable law, any determination made by any Reviewing Party that
Indemnitee is not entitled to be indemnified hereunder under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expenses theretofore paid in indemnifying, exonerating or
holding harmless Indemnitee until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or

 

2



--------------------------------------------------------------------------------

lapsed). Indemnitee’s obligation to reimburse the Company for any Expenses shall
be unsecured and no interest shall be charged thereon. If the Reviewing Party
shall not have made a determination whether the Indemnitee is entitled to
indemnification within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such 30-day
period may be extended for a reasonable time, not to exceed an additional
fifteen (15) days, if the Reviewing Party in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto and provided further that the pendency of any judicial
determination referred to in subsection (ii) shall not be deemed to toll the
thirty-day determination period referred to herein.

(c) Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified, exonerated or held harmless hereunder in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
such Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15 hereof, the Company
hereby consents to service of process and to appear in any such
proceeding. Absent such litigation, any determination by any Reviewing Party
shall be conclusive and binding on the Company and Indemnitee.

(d) Selection of Reviewing Party. The Reviewing Party with respect to all
matters arising concerning Indemnitee’s indemnification, exoneration or hold
harmless rights for Expenses under this Agreement or any other agreement or
under the Company’s Certificate of Incorporation or bylaws as now or hereafter
in effect, or under any other applicable law, if requested by Indemnitee, shall
be Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld). If not so requested by
Indemnitee, the Reviewing Party with respect to such matters shall be selected
by the Board of Directors. Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be entitled to be indemnified, exonerated or held harmless
hereunder under applicable law and the Company agrees to abide by such
opinion. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to fully indemnify, exonerate and hold harmless
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel
representing other Indemnitees.

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in defense of any Claim, Indemnitee
shall be indemnified, exonerated and held harmless against all Expenses incurred
by Indemnitee in connection therewith.

(f) Contribution. If the indemnification, exoneration or hold harmless rights
provided for in this Agreement is for any reason held by a court of competent
jurisdiction to be unavailable to an Indemnitee, then in lieu of indemnifying,
exonerating or holding harmless Indemnitee thereunder, the Company shall
contribute to the amount paid or payable by Indemnitee as a result of such
Expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and Indemnitee or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and Indemnitee
in connection with the action or inaction which resulted in such Expenses, as
well as any other relevant equitable considerations. In connection with the
registration of the Company’s securities, the relative benefits received by the
Company and Indemnitee shall be deemed to be in the same respective proportions
that the net proceeds from the offering (before deducting expenses) received by
the Company and Indemnitee, in each case as set forth in the table on the cover
page of the applicable prospectus, bear to the aggregate public offering price
of the securities so offered. The relative fault of the Company

 

3



--------------------------------------------------------------------------------

and Indemnitee shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. In connection
with the registration of the Company’s securities, in no event shall Indemnitee
be required to contribute any amount under this Section 2(f) in excess of the
net proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(1) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

3. Expense Advances.

(a) Obligation to Make Expense Advances. The Company shall make Expense Advances
to Indemnitee upon receipt of a written undertaking by or on behalf of the
Indemnitee to repay such amounts if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified, exonerated or held harmless
therefor by the Company.

(b) Form of Undertaking. Any written undertaking by the Indemnitee to repay any
Expense Advances hereunder shall be unsecured and no interest shall be charged
thereon.

4. Procedures for Indemnification and Expense Advances.

(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by law as soon as practicable
after written demand by Indemnitee therefor is presented to the Company, but in
no event later than thirty (30) days after such written demand by Indemnitee is
presented to the Company, except in the case of Expense Advances, which shall be
made no later than twenty (20) days after such written demand by Indemnitee is
presented to the Company.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified, exonerated or held harmless or
Indemnitee’s right to receive Expense Advances under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification, exoneration or hold harmless right will or
could be sought under this Agreement. Notice to the Company shall be directed to
the President and the Secretary of the Company at the address shown on the
signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). In addition, Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification, exoneration or hold harmless right is not
permitted by this Agreement or applicable law. In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified, exonerated or held harmless under this
Agreement or applicable law, shall be a defense to Indemnitee’s claim or create
a presumption that Indemnitee has not met any particular standard of conduct or
did not have any particular belief. In connection with any determination by any
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.

 

4



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification, exoneration or hold harmless rights for or make any
Expense Advances with respect to the Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld) upon
the delivery to Indemnitee of written notice of the Company’s election to do
so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Claim; provided, however, that (i) Indemnitee shall have the right to employ
Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be Expenses for which Indemnitee may receive
indemnification, exoneration or hold harmless rights or Expense Advances
hereunder. The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim; or
(ii) in the event such full release is not obtained, the terms of such
settlement do not limit any indemnification, exoneration or hold harmless rights
Indemnitee may now, or hereafter, be entitled to under this Agreement, the
Company’s Certificate of Incorporation, bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise.

5. Additional Indemnification Rights; Nonexclusivity.

(a) Scope. The Company hereby agrees to indemnify, exonerate and hold harmless
the Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification, exoneration or hold harmless right is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Delaware corporation to indemnify, exonerate or hold
harmless a member of its board of directors or an officer, employee, agent or
fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify, exonerate or hold harmless a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) hereof.

(b) Spousal Indemnification. If a Claim for which Indemnitee is entitled to be
indemnified hereunder asserts a claim against (i) the lawful spouse or legally
recognized domestic partner of Indemnitee or (ii) a property interest of such
spouse or domestic partner, then indemnification shall be extended to such
spouse or domestic partner to the extent that the Claim does not arise from any
actual or alleged act, error or omission of such spouse or domestic partner.

(c) Nonexclusivity. The indemnification, exoneration or hold harmless rights and
the payment of Expense Advances provided by this Agreement shall be in addition
to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its bylaws, any other agreement, any vote of
stockholders or disinterested directors, the DGCL, any applicable law or
otherwise. The indemnification, exoneration or hold harmless rights and the
payment of Expense Advances provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified,
exonerated or held harmless capacity even though subsequent thereto Indemnitee
may have ceased to serve in such capacity.

 

5



--------------------------------------------------------------------------------

6. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Certificate of
Incorporation, bylaws or otherwise) of the amounts otherwise payable hereunder.

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification, exoneration or hold harmless rights by the
Company for some or a portion of Expenses incurred in connection with any Claim,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify, exonerate or hold harmless Indemnitee for the portion of such
Expenses to which Indemnitee is entitled.

8. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying, exonerating or holding harmless its directors,
officers, employees, agents or fiduciaries under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification, exoneration or hold harmless rights
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify, exonerate or hold harmless Indemnitee.

9. Liability Insurance.

(a) The Company shall maintain directors and officers liability insurance,
including, in the event of a change in control of the Company, “tail” insurance,
in reasonable and customary amounts as determined by standard practices for
companies in the same or comparable industry and with the same or comparable
financial results, stock trading price and history and market
capitalization. Such insurance shall provide coverage to Indemnitee (i) during
the period Indemnitee serves as a director, officer, employee, agent or
fiduciary of the Company, or any subsidiary of the Company, or serves at the
request of the Company as a director, officer, employee, agent or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise, and
(ii) for a period of no less than six (6) years following the conclusion of such
service.

(b) If, at any time, the Company shall fail to obtain the directors and officers
insurance as set forth above in Section 9(a), then, without relieving the
Company of the obligation so to provide such insurance, the Company shall obtain
a “tail” policy covering Indemnitee to extend for the remainder of the coverage
period set forth above in Section 9(a).

(c) Indemnitee shall be covered by any such policy in such a manner as to
provide Indemnitee the same rights and benefits as are provided to the most
favorably insured of the Company’s directors who are not employees of the
Company, if Indemnitee is a director who is not employed by the Company; or of
the Company’s officers, if Indemnitee is a director of the Company and is also
employed by the Company, or is not a director of the Company but is an officer;
or in the Company’s sole discretion, if Indemnitee is not an officer or director
but is a key employee, agent or fiduciary. If the Company receives notice from
any source of a Claim as to which Indemnitee is a party or a participant (as a
witness or otherwise), the Company shall give prompt notice of such Claim to the
directors and officers liability insurers in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Claim in accordance with the
terms of such policies.

10. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Action or Omissions. To indemnify, exonerate or hold harmless
Indemnitee for Expenses resulting from acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification, exoneration or hold
harmless rights under this Agreement or applicable law; provided, however, that
notwithstanding any limitation set forth in this Section 10(a) regarding the
Company’s obligation to provide indemnification, exoneration or hold harmless
rights to Indemnitee, Indemnitee shall be entitled under Section 3 to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been

 

6



--------------------------------------------------------------------------------

exhausted or lapsed) that Indemnitee has engaged in acts, omissions or
transactions for which Indemnitee is prohibited from receiving indemnification
under this Agreement or applicable law.

(b) Claims Initiated by Indemnitee. To indemnify, exonerate or hold harmless or
make Expense Advances to Indemnitee with respect to Claims initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or cross
claim, except (i) with respect to actions or proceedings brought to establish or
enforce an indemnification, exoneration or hold harmless right under this
Agreement or any other agreement or insurance policy or under the Company’s
Certificate of Incorporation or bylaws now or hereafter in effect relating to
Claims for Covered Events, (ii) in specific cases if the Board of Directors has
approved the initiation or bringing of such Claim, or (iii) as otherwise
required under Section 145 of the DGCL, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, exoneration,
hold harmless right, Expense Advances or insurance recovery, as the case may be.

(c) Lack of Good Faith. To indemnify, exonerate or hold harmless Indemnitee for
any Expenses incurred by the Indemnitee with respect to any action instituted
(i) by Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 hereof that
each of the material assertions made by the Indemnitee as a basis for such
action was not made in good faith or was frivolous, or (ii) by or in the name of
the Company to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 hereof that
each of the material defenses asserted by Indemnitee in such action was made in
bad faith or was frivolous.

(d) Claims Under Section 16(b). To indemnify, exonerate or hold harmless
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; provided,
however, that notwithstanding any limitation set forth in this Section 10(d)
regarding the Company’s obligation to provide indemnification or exoneration or
hold harmless, Indemnitee shall be entitled under Section 3 hereof to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has violated said statute.

11. Counterparts. This Agreement may be executed in counterparts and by
facsimile or electronic transmission, each of which shall constitute an original
and all of which, together, shall constitute one instrument.

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director, officer, employee, agent
or fiduciary (as applicable) of the Company or of any other enterprise at the
Company’s request.

13. Expenses Incurred in Action Relating to Enforcement or Interpretation. In
the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3
hereof to receive payment of Expense Advances hereunder with respect to such
action. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be indemnified, exonerated or held harmless for
all Expenses incurred by Indemnitee in defense of such action (including without
limitation costs

 

7



--------------------------------------------------------------------------------

and expenses incurred with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous; provided, however, that until such final judicial
determination is made, Indemnitee shall be entitled under Section 3 hereof to
receive payment of Expense Advances hereunder with respect to such action.

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement or as subsequently
modified by written notice.

15. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

17. Choice of Law. This Agreement, and all rights, remedies, liabilities, powers
and duties of the parties to this Agreement, shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to be or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

20. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to employment by the Company
or any of its subsidiaries or affiliated entities.

21. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

(The remainder of this page is intentionally left blank.)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

LRAD CORPORATION By:  

 

Name:  

 

Title:  

 

Address:   [—]   [—]   [—]  

 

ACCEPTED AND AGREED:

 

INDEMNITEE

 

[—] Address: [—] [—] [—]

 

9